IN THE COURT OF APPEALS OF IOWA

                                     No. 19-0433
                               Filed November 4, 2020


JEREMY ALAN FRYE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Hamilton County, James A.

McGlynn, Judge.



      Jeremy Frye appeals the denial of his application for postconviction relief.

AFFIRMED.



      Agnes G. Warutere of Warutere Law Firm, P.L.L.C., Ankeny, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee State.



      Considered by Mullins, P.J., Greer, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


CARR, Senior Judge.

       Jeremy Frye appeals the denial of his application for postconviction relief

(PCR) after pleading guilty to one count of carrying weapons. His conviction stems

from an incident when Frye went to a store and encountered a woman who had

obtained a temporary protective order prohibiting Frye from having contact with

her. Frye was already the subject of an outstanding warrant based on his alleged

violation of that order, and the woman’s mother contacted law enforcement to

report Frye’s presence. Frye was sitting in his vehicle outside the store when an

officer arrived, and Frye informed the officer that he had a handgun in his vehicle.

Because Frye’s license for concealed carry had expired, the State charged Frye

with carrying weapons.

       Frye filed a PCR application in which he claimed his trial counsel was

ineffective by allowing him to plead guilty after advising him that the defense of

compulsion was inapplicable. We review a claim of ineffective assistance of

counsel de novo. See Lamasters v. State, 821 N.W.2d 856, 862 (Iowa 2012). To

succeed on an ineffective-assistance claim, Frye must show counsel breached a

duty and prejudice resulted. See id. We may affirm if either element is lacking.

See id. A breach of duty occurs if counsel’s performance falls below the standard

of a reasonably competent attorney. See id. Prejudice occurs if the outcome of

the proceeding would have differed had counsel performed effectively. See id.

       Iowa Code section 704.10 (2016) states:

              No act, other than an act by which one intentionally or
       recklessly causes physical injury to another, is a public offense if the
       person so acting is compelled to do so by another’s threat or menace
       of serious injury, provided that the person reasonably believes that
                                         3


       such injury is imminent and can be averted only by the person doing
       such act.

To generate a fact question and establish a prima facie case of compulsion, a

defendant must prove four elements:

               1) defendant was under an unlawful and present, imminent,
       and impending threat of such a nature as to induce a well-grounded
       apprehension of death or serious bodily injury;
               2) that defendant had not recklessly or negligently placed
       himself in a situation in which it was probable that he would be forced
       to commit a criminal act;
               3) that the defendant had no reasonable, legal alternative to
       violating the law; and
               4) that a direct causal relationship may be reasonably
       anticipated between the commission of the criminal act and the
       avoidance of the threatened harm.

State v. Walker, 671 N.W.2d 30, 35 (Iowa Ct. App. 2003) (quoting United States v.

Jankowski, 194 F.3d 878, 883 (8th Cir. 1999)).

       The record shows the defense of compulsion is unavailable. Frye cannot

meet the first element of the test because there was no imminent threat against

him; he had only a subjective belief that the woman’s mother was calling someone

to come attack him. Nor can Frye show that he had no reasonable alternative to

violating the law because Frye had the option of leaving the premises if he feared

he was in danger of harm. Instead, Frye retrieved a firearm from its case in the

rear of his vehicle and waited to see if a threat presented. Frye’s trial counsel did

not breach a duty in advising him that the defense of compulsion was unavailable.

       We affirm the denial of Frye’s PCR application.

       AFFIRMED.